Case 5:21-cv-00136-EEF-MLH Document 5 Filed 03/04/21 Page 1 of 5 PageID #: 23




                        UNITED STATES DISTRICT COURT

                 FOR THE WESTERN DISTRICT OF LOUISIANA

                               SHREVEPORT DIVISION

FREDERICCO L. BURKS                                CIVIL ACTION NO. 21-136-P

VERSUS                                             JUDGE FOOTE

JULLIAN WHITTINGTON, ET AL.                        MAGISTRATE JUDGE HORNSBY

                               MEMORANDUM ORDER

       Before the court is a civil rights complaint filed in forma pauperis by pro se plaintiff

Fredericco L. Burks (“Plaintiff”), pursuant to 42 U.S.C. § 1983. This complaint was

received and filed in this court on January 15, 2021. Plaintiff is incarcerated at the Bossier

Maximum Security Facility in Plain Dealing, Louisiana.            Plaintiff names Julian C.

Whittington, Rodney Bowyer, Jason Porter, the Bossier Maximum Correctional Facility,

and the Bossier Parish Sheriff Office as defendants.

       Plaintiff claims that during the entire ten months of his current incarceration at the

Bossier Maximum Security Facility, the staff refused to implement a 14 day quarantine

period as part of the intake process. He claims the staff immediately integrated potential

Covid-19 carriers into the I-Pod after processing. He claims that as a result, he contracted

Covid-19.

       Plaintiff claims that on December 26, 2020, the inmates were tested for Covid-19

and on December 30, 2020, he received his positive diagnosis. He claims he was

immediately relocated for dual isolation with another inmate who also tested positive. He
Case 5:21-cv-00136-EEF-MLH Document 5 Filed 03/04/21 Page 2 of 5 PageID #: 24




claims staff members failed to consider that he and the other inmate may have had two

different strands of the virus or that dual isolation may cause further issues.

       Plaintiff claims he suffered physical, psychological, and emotional complications

because of the harsh conditions. He claims he received no medical treatment. He claims

he was denied vitamins and medical care to promote a full and healthy recovery process.

       Plaintiff claims he has intense night sweats, a cough, abdominal and chest pains,

shortness of breath while sleeping, and a plethora of other symptoms. He claims he has

not received a prognosis for his condition.

       Accordingly, Plaintiff seeks monetary and punitive damages and any other relief to

which he is entitled.

       Rule 8 of the Federal Rules of Civil Procedure does not require explicit detail, but

it does require Plaintiff to allege specific facts which support the conclusion that his

constitutional rights were violated. This conclusion must be supported by specific factual

allegations which state the name(s) of each person who allegedly violated Plaintiff's

constitutional rights; which describe what actually occurred or what each Defendant did to

violate Plaintiff's rights; the place where and date when the event occurred; and a

description of the resultant injury.

       In addition, Plaintiff shall state:

         (1)    Fully explain the medical condition about which you are complaining.

         (2)    What is your current diagnosis?

         (3)    Who made this diagnosis (name, title and by whom employed)?




                                             Page 2 of 5
Case 5:21-cv-00136-EEF-MLH Document 5 Filed 03/04/21 Page 3 of 5 PageID #: 25




        (4)     List all the occasions that you were denied medical. For each occasion

                state:

              (a)    When.

              (b)    Who denied you medical care.

              (c)    Why were you denied medical care.

              (d)    What medical care were you denied.

        (5) What medical treatment have you received for the condition involved in

                this suit?

      (6)     On what dates did you receive medical treatment?

      (7)     What was the specific treatment you received on each date, including

                medication?

      (8)     Were you hospitalized for your condition? If so, for how long? Where?

                What was done while you were hospitalized?

      (9)     Have you requested medication for your condition?

      (10)    For each request for medication, state:

              (a) To whom did you make the request?

              (b) The date and time of the request.

              (c) Did you make the request verbally or in writing?

              (d) What happened in response to your request?

      (11)    What medical treatment have you been denied?




                                       Page 3 of 5
Case 5:21-cv-00136-EEF-MLH Document 5 Filed 03/04/21 Page 4 of 5 PageID #: 26




      (12)   Is there some specific medical treatment you are claiming you should have

             received that you did not receive? If so, explain what treatment and why

             you feel you should have received it.

      (13)   Have you requested any specific medication or treatment which the

             Defendants refused you? If so, explain.

      (14)   List all occasions that you were seen by medical personnel and state for

             each occasion:

             (a)   The date.

             (b)   The name and title of the person you saw.

             (c)   Where you saw them (hospital, infirmary, clinic, etc.).

             (d)   What you told them and what they told you.

             (e)   Were you examined?

             (f)   What treatment did you receive?

             (g)   What medication or prescription for medication did you receive? Did

                   you receive any over-the-counter type medication?

        (15) What harm was caused to you by the events made the basis of your medical

               claim?

      (16)   Does your medical condition interfere with your normal activities?

               Explain.

      (17)   What is the personal involvement of each Defendant in the events and

               situation forming the basis of this lawsuit? Be specific as to personal

               involvement.


                                      Page 4 of 5
Case 5:21-cv-00136-EEF-MLH Document 5 Filed 03/04/21 Page 5 of 5 PageID #: 27




        For this court to determine what action, if any, shall be taken on this suit;

        THE CLERK IS DIRECTED to serve by mail, a copy of this memorandum order

upon the Plaintiff who must then furnish to the Clerk of Court in Shreveport, Louisiana,

within thirty (30) days after service of this order, an amended complaint and the answers

in numbered paragraphs corresponding to each question.

        Plaintiff is FURTHER ORDERED to respond within thirty (30) days of entry of

this order by submitting to the Clerk an original of your answers. The Clerk will not

issue summons until Plaintiff's answers are evaluated by the court.

        Failure to file an amended complaint within thirty (30) days of the service of this

order will result in dismissal of this action pursuant to Rule 41(b) of the Federal Rules of

Civil Procedure.

        Thus done and signed in chambers in Shreveport, Louisiana, this 3rd day of March

2021.




                                         Page 5 of 5
